Citation Nr: 1443824	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  11-25 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a lumbar spine disability prior to June 1, 2010, and in excess of 40 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from October 1979 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied an evaluation in excess of 10 percent for the Veteran's lumbar spine disability.  

During the pendency of the appeal, the agency of original jurisdiction (AOJ) awarded the Veteran a 40 percent evaluation for her lumbar spine disability, effective June 1, 2010-the date of a VA examination.  This was done by a June 2011 rating decision.  

The Veteran testified at a hearing before a Decision Review Officer (DRO) in November 2010 and at a Board hearing before the undersigned Veterans Law Judge in February 2014; transcripts of those hearings are associated with the claims file.


REMAND

A review of the claims file reveals that VA treatment records through December 2012 have been associated with the claims file.  However, during the Veteran's hearing, she indicated that she was going to be seen for physical therapy for her back the next day at Hattiesburg CBOC.  Thus, it appears that there are pertinent outstanding VA treatment records that have not been obtained and associated with the claims file.  

A remand is therefore necessary to obtain those outstanding records, as well as any private treatment records.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Additionally, the Veteran indicated at her hearing that she had applied, or was going to apply for, Social Security Administration (SSA) disability benefits.  On remand, VA should attempt to obtain and associate any relevant SSA records with the claims file.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998). 

The Veteran's last VA examination of her lumbar spine disability was in January 2013, and she had a peripheral neuropathy examination in February 2013.  During her hearing, the Veteran testified that she continued to have neurological symptoms in her bilateral upper and lower extremities; the Veteran also essentially stated that her lumbar spine disability had worsened since her last examination.  

In light of her testimony, as well as the need for a remand for the above-noted reasons, which will delay the adjudication of her claim, the Board finds that on remand the Veteran should be afforded another VA examination of her lumbar spine disability and any associated neurological disorders such that her claim may be timely and adequately assessed on appeal.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ensure that a claim for a total disability rating based on individual unemployability (TDIU) has been properly developed, to include issuance of proper Veterans Claims Assistance Act of 2000 (VCAA) notice that is compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  (Despite the July 2013 rating decision on this point, the TDIU question has been raised in conjunction with the claim for increase and consequently must be addressed as part of the instant appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).)

2.  Obtain any relevant VA treatment records from the Montgomery VA Medical Center, Hattiesburg CBOC, or any other VA medical facility that may have treated the Veteran since December 2012, and associate those documents with the claims file, to particularly include any Magnetic Resonating Imaging (MRI) scans performed by VA at any time.

3.  Ask the Veteran to identify any private treatment that she may have had for her lumbar spine and associated neurological disabilities, which is not already documented in the record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any putative records cannot be obtained and further attempts would be futile, such should be noted in the file and the Veteran should be notified so that she can make an attempt to obtain those records on her own behalf.

4.  Obtain from the SSA, or other state agency administering disability benefits, the records pertinent to the Veteran's claim for disability benefits as well as the medical records relied upon in considering that claim.  Any negative search should be noted in the record and communicated to the Veteran.  Additionally, in the event of a negative search, if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record.

5.  Schedule the Veteran for VA examination in order to determine the current severity of her lumbar spine disability and any associated neurological disorders.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported.  

The VA examiner should conduct range-of-motion testing and provide commentary regarding symptoms, including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any flare-ups.  The examiner must estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion (stated in degrees) beyond what is shown clinically.

The examiner is also directed to specifically comment on the following:

(a) Whether there is vertebra fracture with loss of 50 percent or more of the height.

(b) Whether there are muscle spasms, guarding, or localized tenderness present; and if so, whether such is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

(c) Whether there is any ankylosis, either favorable or unfavorable, of the Veteran's thoracolumbar spine.

(d) Whether any intervertebral disc syndrome of the lumbar spine causes incapacitating episodes.  Identify the number of incapacitating episodes involving physician-prescribed bed rest, if any, within a 12-month period.

(e) The examiner must also identify any neurological abnormalities associated with the service-connected lumbar spine disability, to particularly include any associated bladder or bowel impairment, and/or presence of radiculopathy affecting her extremities.  

The nerves affected, or seemingly affected, by any radiculopathy should be identified and impairment of each described as mild, moderate, moderately severe, or severe in nature, and whether such represents symptomatology that more closely approximates incomplete or complete paralysis of the affected nerves.  The examiner should additionally evaluate any urinary or bowel impairment present as appropriate.

The examiner should finally address what, if any, effect the Veteran's lumbar spine disability and any associated neurological symptomatology has on her ability to be employed.  

All opinions must be accompanied by a rationale.  If the examiner determines that any question cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

6.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim, which includes a claim for TDIU.  If a benefit sought remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

